Citation Nr: 0336329	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  02-20 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to an increased evaluation for headaches, 
currently rated as 30 percent disabling.

2.	Entitlement to an increased evaluation for epilepsy, 
currently rated as 10 percent disabling.

3.	Whether new and material evidence has been submitted to 
reopen a claim for service connection for a psychiatric 
disability due to head trauma, originally claimed as an 
atypical personality disorder.

4.	Entitlement to a total disability rating based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran had more than 6 years of active service including 
a period from March 1980 to February 1984.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington DC.  VA will notify you if 
further action is required on your part.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit 
found that the 30-day period provided in 38 C.F.R. 
§ 3.159(b)(1) to respond to a VCCA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  As this case is being remanded for 
additional actions, the RO should take this opportunity to 
inform the veteran that a full year is allowed to respond to 
a VCAA notice.  

The record reveals that the veteran has been awarded Social 
Security Disability compensation, and those records have not 
been associated with the claims folder.  The veteran has 
asserted that there are missing VA treatment records and has 
asked that his VA vocational rehabilitation folder be 
associated with the claims folder.  Decisions of the Board 
must be based on all of the evidence that is known to be 
available.  38 U.S.C.A. § 5103(A) (West 2002).  The duty to 
assist particularly applies to relevant evidence known to be 
in the possession of the Federal Government, such as VA or 
Social Security records.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Counts v. Brown, 6 Vet. App. 473 (1994).

The Board also finds that additional examinations are 
required.  The veteran claims that his disabilities stems 
from a brain injury suffered in service and that he currently 
suffers from an organic brain syndrome.  The veteran should 
be provided a VA examination to determine the extent of his 
service-connected disability.  

Accordingly, the Board finds that the case must be remanded 
to the RO for the following action:



1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  

2.	Request the following records 
concerning the veteran from the Social 
Security Administration: All records 
related to the veteran's claim for 
Social Security benefits including all 
medical records and copies of all 
decisions or adjudications

3.	The RO should obtain a copy of the 
veteran's vocational rehabilitation 
folder and associate it with the 
claims folder.

4.	The RO should request all pharmacy 
records of the veteran from the VAMC in 
Phoenix from 1984 to 1986 and from the 
VAMC in Pensacola, Florida from 1986 to 
1991.

5.	The RO should request VA treatment 
records from the VAMC in Pensacola from 
1986 to 1991 and from 1999 to the 
present.

6.	The RO should make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an 
examination to determine the nature and 
extent of his disability due to 
headaches and seizures.  The examiner 
should note the severity and frequency 
of the headaches and seizures, and 
offer an opinion as to whether the 
headaches and seizures prevent the 
veteran from working.  The examiner is 
requested to indicate whether the 
veteran has multi-infarct dementia 
associated brain trauma.  The examiner 
should offer a complete rationale for 
any opinion provided.

7.	The RO should readjudicate these claims 
including reviewing any new evidence 
obtained, and consider the appropriate 
evaluation for the headaches and 
epilepsy in accordance with Diagnostic 
Codes 8045, 8100 and 8521.  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided an 
SSOC that contains a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




